DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 09/27/2021. Claims 1, 9 and 16 have been amended by incorporating claims 3, 12 and 19 therein, respectively. Claims 3, 10, 12 and 19 have been canceled without prejudice. Claims 4, 5, 11 and 13 have been amended to be dependent from claims 1 and 9, respectively. With respect to all amendments, Applicant submits that they have not dedicated or abandoned any unclaimed subject matter. Moreover, Applicant submits that they have not acquiesced to any characterizations of the invention, nor any rejections or objections of the claims, made by the Examiner. Moreover, the Applicant hereby rescinds any prior disclaimer of claim scope, to the extent they exist, made during the prosecution of this application or made during the prosecution of any patent or other related patents/applications, and advises the Examiner that any such previous disclaimers and the cited references that they were made to avoid may need to be revisited. 	A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 09/27/2021, with respect to claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and in view of the current amendments, these rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-9, 11, 13-18 and 20 allowed. These claims have been renumbered as 1-16.
Prior art reference Patel et al. (US 9779448 B2) discloses “FIG. 3 shows an example image designation window 300 of the GUI. It is used by the user to designate images (e.g., photos) to be 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…obtaining an input image including at least one object that is a target for a search;
displaying the input image on a display screen associated with the computing device;
receiving an operation to paint the at least one object in the displayed input image to generate region data for at least one painted region; 
preprocessing the input image and the region data to produce preprocessed data,  further including:
refining the region data to produce refined region data and at least one of: 
eliminating background of the refined region data:
extracting at least one feature data from the input image based, at least in part, on the refined region data: and transforming the at least one feature data to produce the preprocessed
data; and displaying, on the display screen, one or more search results by an image search conducted based, at least in part, on the input image and the region data.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210334870 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner 
Art Unit 2665